  Case 18-80051      Doc 46       Filed 10/30/18 Entered 10/30/18 09:28:40         Desc Main
                                    Document     Page 1 of 4




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: JEFFERY A. WIRTH                     §       Case No. 18-80051
       NOELLE J. WIRTH                      §
                                            §
             Debtor(s)                      §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 01/10/2018.

       2) The plan was confirmed on 05/10/2018.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on 07/05/2018, 10/25/2018.

       5) The case was converted on 10/24/2018.

       6) Number of months from filing or conversion to last payment: 7.

       7) Number of months case was pending: 9.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $0.00.

       10) Amount of unsecured claims discharged without full payment: $0.00.

       11) All checks distributed by the Trustee relating to this case have NOT cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 18-80051      Doc 46       Filed 10/30/18 Entered 10/30/18 09:28:40      Desc Main
                                    Document     Page 2 of 4




Receipts:
      Total paid by or on behalf of the debtor(s)            $ 2,970.00
      Less amount refunded to debtor(s)                         $ 25.00
NET RECEIPTS                                                                    $ 2,945.00



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                 $ 2,710.70
       Court Costs                                                $ 0.00
       Trustee Expenses & Compensation                         $ 234.30
       Other                                                      $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                $ 2,945.00

Attorney fees paid and disclosed by debtor(s):                 $ 500.00



Scheduled Creditors:
Creditor                                        Claim       Claim       Claim   Principal    Interest
Name                                Class   Scheduled    Asserted    Allowed        Paid        Paid
FRANKS GERKIN & MCKENNA PC          Lgl      4,000.00    4,000.00    4,000.00   2,710.70        0.00
FCI LENDER SERVICES INC             Sec     60,000.00   38,875.95   38,875.95       0.00        0.00
AMERICOLLECT INC                    Uns         76.00         NA          NA        0.00        0.00
COMMONWEALTH FINANCIAL              Uns        801.00         NA          NA        0.00        0.00
DIVERSIFIED CONSULTANTS INC         Uns        618.00         NA          NA        0.00        0.00
H & R ACCOUNTS INC                  Uns     10,573.00         NA          NA        0.00        0.00
HARVARD COLLECTION                  Uns        313.00         NA          NA        0.00        0.00
RECOVERY ONE LLC                    Uns        340.00         NA          NA        0.00        0.00
ROCKFORD MERCANTILE AGENCY          Uns      1,654.00    1,594.91    1,594.91       0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 18-80051      Doc 46       Filed 10/30/18 Entered 10/30/18 09:28:40    Desc Main
                                    Document     Page 3 of 4




Summary of Disbursements to Creditors:

                                               Claim             Principal          Interest
                                               Allowed           Paid               Paid
Secured Payments:
      Mortgage Ongoing                               $ 0.00          $ 0.00               $ 0.00
      Mortgage Arrearage                       $ 38,875.95           $ 0.00               $ 0.00
      Debt Secured by Vehicle                        $ 0.00          $ 0.00               $ 0.00
      All Other Secured                              $ 0.00          $ 0.00               $ 0.00
TOTAL SECURED:                                 $ 38,875.95           $ 0.00               $ 0.00

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00           $ 0.00               $ 0.00
        Domestic Support Ongoing                    $ 0.00           $ 0.00               $ 0.00
        All Other Priority                          $ 0.00           $ 0.00               $ 0.00
TOTAL PRIORITY:                                     $ 0.00           $ 0.00               $ 0.00

GENERAL UNSECURED PAYMENTS:                     $ 1,594.91           $ 0.00               $ 0.00



Disbursements:

       Expenses of Administration               $ 2,945.00
       Disbursements to Creditors                    $ 0.00

TOTAL DISBURSEMENTS:                                             $ 2,945.00




UST Form 101-13-FR-S (9/1/2009)
  Case 18-80051        Doc 46      Filed 10/30/18 Entered 10/30/18 09:28:40               Desc Main
                                     Document     Page 4 of 4




       12) The Trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests that the Trustee be discharged and granted such other relief as may be just and proper.




Date: 10/30/2018                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
